            Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


   SYNKLOUD TECHNOLOGIES, LLC, a          )
   Delaware limited liability company,    )
                                          )
                     Plaintiff,           ) Civil Action No. 6:19-cv-00525
                                          )
        v.                                )
                                          ) JURY TRIAL DEMANDED
   DROPBOX, INC., a Delaware corporation, )
                                          )
                     Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff SynKloud Technologies, LLC (“SynKloud” or “Plaintiff”) hereby alleges for its

Complaint for Patent Infringement against Dropbox, Inc. (“Dropbox” or “Defendant”) the

following:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement of United States Patent No. 7,457,880

(the “’880 Patent” or the “Patent-in-Suit”) arising under the Patent Laws of the United States, 35

U.S.C. § 1, et seq., seeking damages and other relief under 35 U.S.C. § 281, et seq.

                                         THE PARTIES

       2.       Plaintiff SynKloud Technologies, LLC is a company organized under the laws of

Delaware, with its principal place of business located at 124 Broadkill Road, #415, Milton,

Delaware 19968.

       3.       Defendant DropBox, Inc. is a corporation organized under the laws of Delaware

with its principal place of business located at 333 Brannan Street, San Francisco, California

94107. Dropbox’s registered agent for Service of Process is located at Corporation Service
            Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 2 of 11



Company, d/b/a CSC, 211 E. 7th Street Suite 620, Austin, Texas 78701.

                                 JURSIDICTION AND VENUE

       4.       This is an action for patent infringement arising under the provisions of the Patent

Law of the United States of America, Title 35, United States Code.

       5.       This Court has subject matter jurisdiction over SynKloud’s claims under 28

U.S.C. §§ 1331 and 1338(a).

       6.       This Court has personal jurisdiction over the Defendant in this action because the

Defendant has committed acts within the Western District of Texas giving rise to this action and

has established minimum contacts with this forum such that the exercise of jurisdiction over the

Defendant would not offend traditional notions of fair play and substantial justice. The

Defendant, directly and through subsidiaries or intermediaries, has committed and continues to

commit acts of infringement in this District by, among other things, offering to sell and selling

products and/or services that infringe the asserted Patent-in-Suit.

       7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), (c) and/or

28 U.S.C. § 1400(b). Defendant transacts business within this District and offers for sale in this

District products that infringe the Patent-in-Suit. Defendant is registered to do business in Texas.

Defendant has a regular and established place of business in the Western District of Texas. For

example, Defendant has an office in Austin, Texas where it employs sales and user operations

teams. Dropbox chose Austin for its second U.S. location and has stated that in Austin, they are

building out its “sales and channel, customer experience and people teams for the Americas.”

(https://www.dropbox.com/jobs/locations/austin as of August 23, 2019).

                PATENT OWNERSHIP AND EXCLUSIVE RIGHT TO SUE

       8.       Plaintiff is the owner of the Patent-in-Suit asserted in this action and has the




                                                  2
             Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 3 of 11



exclusive right to sue and collect remedies for past, present, and future infringement of the

Patent-in-Suit.

                          ACCUSED PRODUCTS AND/OR SERVICES

        9.        Defendant manufactures, provides, uses, sells, offers for sale, imports, and/or

distributes infringing services for storage, including, for example, Dropbox Cloud Personal, Plus,

Professional, Standard, Advanced, Business and/or Enterprise Versions, using infringing

Dropbox servers that operate with client-side Dropbox software that is connected through

wireless networks including, for example, Dropbox Mobile Applications, Web browser interface

and/or Desktop Applications (collectively, “Accused Products and/or Services”).

              ACTUAL NOTICE AND KNOWLEDGE OF THE PATENT-IN-SUIT

        10.       Defendant had actual notice and/or knowledge of the Patent-in-Suit since at least

June 10, 2019 when Plaintiff sent a follow up letter to a notice of patent infringement to

Defendant, copy of the original attached as Exhibit 1, that explicitly listed the ’880 Patent.

        11.       Defendant has had knowledge of the Patent-in-Suit and its infringement since at

least the filing of the Original Complaint in this action, or shortly thereafter, including by way of

this lawsuit.

                  COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,457,880

        12.       SynKloud reasserts and incorporates herein by reference the allegations of all

preceding paragraphs of this Complaint as if fully set forth herein.

        13.       On November 24, 2008, the ’880 Patent, entitled “System using a single host to

receive and redirect all file access commands for shared data storage device from other hosts on

a network,” was duly and legally issued by the United States Patent and Trademark Office. A

true and correct copy of the ’880 Patent is attached as Exhibit 2.




                                                   3
         Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 4 of 11



       14.     Defendant has infringed and continues to infringe at least claims 1, 3, 5, 9-14 of

the ’880 Patent under 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

making, using, selling, and/or offering for sale in the United States, and/or importing into the

United States, the Accused Products and/or Services.

       15.     As just one non-limiting example, set forth in the claim chart, attached as Exhibit

3, is a description of exemplary claim 1 of the ’880 Patent. Plaintiff reserves the right to modify

this description, including on the basis of information it obtains during discovery.

       16.     For example, the Accused Products and/or Services meet all of the claim

limitations of claim 1 of the ’880 Patent, set forth below with claim language in italics. To the

extent the preamble is limiting, the Accused Products and/or Services further include a

networked system for providing access to user data while preserving the data integrity of the

user data.




 https://blogs.dropbox.com/tech/2016/05/inside-the-magic-pocket/




                                                 4
          Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 5 of 11




        17.     The Accused Products and/or Services also comprise a data storage device

comprising the user data.

 Dropbox Business Team Storage API
 GetStorageReport
 Storage Report Result. Each of the items in the storage report is an array of values, one
 value per day. If there is no data for a day, then the value will be None.
 start_date String First date present in the results as 'YYYY-MM-DD' or None.
 total_usage List of (UInt64?) Sum of the shared, unshared, and datastore usages, for
 each day. This field is optional.
 shared_usage List of (UInt64?) Array of the combined size (bytes) of team members'
 shared folders, for each day. This field is optional.
 unshared_usage List of (UInt64?) Array of the combined size (bytes) of team members'
 root namespaces, for each day. This field is optional.
 shared_folders List of (UInt64?) Array of the number of shared folders owned by team
 members, for each day. This field is optional.
 member_storage_map List of (List of (StorageBucket)) Array of storage summaries of
 team members' account sizes. Each storage summary is an array of key, value pairs,
 where each pair describes a storage bucket. The key indicates the upper bound of the
 bucket and the value is the number of users in that bucket. There is one such summary
 per day. If there is no data for a day, the storage summary will be empty.

 https://www.dropbox.com/developers/documentation/http/teams#team-reports-
 get_storage

        18.     The Accused Products and/or Services include a plurality of hosts coupled at a

device level to the data storage device by way of a digital network.

///

///

///

///

///

///

///

///


                                                    5
          Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 6 of 11



///

///




 https://blogs.dropbox.com/tech/2016/05/inside-the-magic-pocket/


       19.     The Accused Products and/or Services further include a resource lock providing

exclusive access to the data storage device to one of the plurality of hosts at a time.


 Whats a conflicted copy?
 A conflicted copy is a file that Dropbox creates when multiple people edit
 the same file at the same time.



                                                  6
           Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 7 of 11




 There are three ways a conflicted copy can happen:

     •    Two users change the same file at the same time

     •    Someone edits a file offline while someone else edits the same file

     •    A file is left open on another user’s computer, which Dropbox

          saves as a new edit—this is especially common when using

          applications with an auto-save feature

 Note: The last version saved will always appear as the conflicted copy.


   “Conflicted copy”, the editor’s username, and the save date will be added to the file
                                          name.


     •    For Dropbox Business: When Dropbox Badge notifies you that

          another person is editing a file, coordinate with that person to take

         turns editing
 https://help.dropbox.com/syncing-uploads/conflicted-copy



         20.    The Accused Products and/or Services further include software operation wherein

commands to the data storage device originating from any one of the plurality of hosts are

directed to a first host, the first host redirecting all such commands to the data storage device.




                                                    7
         Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 8 of 11




 https://blogs.dropbox.com/tech/2016/03/magic-pocket-infrastructure/
///

       21.     Defendant has committed acts of infringement without license or authorization.

Defendant knew or should have known that its actions would cause direct and indirect

infringement of the ’880 Patent. On information and belief, Defendant acted with objective

recklessness by proceeding despite an objective high likelihood that its actions constituted

infringement of a valid patent.

       22.     Defendant is also liable under 35 U.S.C. § 271(b) for actively inducing

infringement and continuing to actively induce infringement. Defendant actively induces and

continues to induce its customers, distributors, end-users, vendors including customer-support

and/or manufacturers to infringe the ’880 Patent. On information and belief, Defendant

possessed a specific intent to induce infringement, and in fact did induce infringement, by

engaging in affirmative acts such as by selling and causing the Accused Products and/or Services

to be manufactured, by providing user guides, installation or instruction manuals, and other

training materials, by advertising and solicitation and otherwise providing sales-related materials,

and by instructing and/or demonstrating to customers, distributers, end-users, vendors including

customer-support and/or manufacturers the normal operation of the Accused Products and/or


                                                 8
          Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 9 of 11



Services that infringe the ’880 Patent. Defendant is aware and/or willfully blind that these

affirmative acts infringe and/or would induce infringement of the ’880 Patent, of which it had

knowledge.

       23.     Defendant is also liable under 35 U.S.C. § 271(c) for contributing to and

continuing to contribute to the infringement of the ’880 Patent by, among other things, providing

seamless external storage capability that operates as internal storage in its Accused Products

and/or Services and by encouraging, at a minimum, customers, distributors, end-users, vendors

including customer-support and/or manufacturers in this District and elsewhere, to infringe the

’880 Patent. By importing, exporting, manufacturing, distributing, selling, and/or providing the

Accused Products and/or Services for their intended use to customers, distributors, end-users,

vendors including customer-support and/or manufacturers, Defendant has, in the past and

continues to contribute to the infringement of one or more claims of the ’880 Patent. The

Accused Products and/or Services are material to the inventions claimed in the ’880 Patent, have

no substantial non-infringing uses, and are known by Defendant (on information and belief) to be

especially made or especially adapted for use in infringing the ’880 Patent, and which are

otherwise not staple articles of commerce suitable for substantial non-infringing use. Defendant

is aware and/or willfully blind that these affirmative acts infringe and/or constitute contributory

infringement of the ’880 Patent, of which it had knowledge.

       24.     Defendant is liable for indirect infringement, i.e., both inducement and

contributory infringement, based on the direct infringement that is the result of activities

performed by customers, distributors, end-users, vendors including customer-support and/or

manufacturers who use all elements or perform all steps of one or more claims of the ’880

Patent. For example, end users of Defendant’s Accused Products and/or Services infringe, either




                                                 9
         Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 10 of 11



directly or under the doctrine of equivalents, one or more claims of the ’880 Patent (e.g., claims

1, 3, 5, 9-14) by configuring and dynamically resizing logical volumes. At a minimum,

Defendant is liable for the indirect infringement of claims 1, 3, 5, 9-14 of the ’880 Patent.

       25.     Defendant’s conduct as alleged herein constitutes egregious behavior, and the

infringement has been and continues to be willful. As a result of Defendant’s willful

infringement of the ’880 Patent, Plaintiff has suffered damages and will continue to suffer

damages.

       26.     Defendant will continue to infringe unless this Court enjoins Defendant and its

agents, servants, employees, representatives and all others acting in active concert with it from

infringing the ’880 Patent.

       27.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is, thus, liable to Plaintiff in an amount that adequately compensates Plaintiff for

Defendant’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                      DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands trial by jury on all issues

raised by the Complaint.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

       a)      A judgment that Defendant has willfully infringed the Patent-in-Suit;

       b)      An injunction barring Defendant and its officers, directors, agents, servants,

employees, affiliates, attorneys, and all others acting in privity or in concert with them, and their

parents, subsidiaries, divisions, successors and assigns, from further acts of infringement of the




                                                 10
         Case 6:19-cv-00525-ADA Document 1 Filed 09/06/19 Page 11 of 11



Patent-in-Suit; alternatively, a judicial decree that Defendant pay an ongoing royalty in an

amount to be determined for continued infringement after the date of judgment;

       c)      An award of damages adequate to compensate for Defendant’s infringement of

the Patent-in-Suit, and in no event less than a reasonable royalty for Defendant’s acts of

infringement, including all pre-judgment and post-judgment interest at the maximum rate

permitted by law;

       d)      An award of trebled damages under 35 U.S.C. § 284;

       e)      A declaration that this case is exceptional under 35 U.S.C. § 285;

       f)      An award of Plaintiff’s costs and attorney’s fees under 35 U.S.C. § 285 and other

applicable law; and

       g)      Any other remedy to which Plaintiff may be entitled.


  Dated: September 6, 2019
                                                     Respectfully,
  Of Counsel:
  Deepali Brahmbhatt (Pro Hac Vice
  Application forthcoming)                           /s/ Kevin J. Terrazas__________________
  dbrahmbhatt@onellp.com                             Kevin J. Terrazas (SBN 24060708)
  ONE LLP                                            kterrazas@clevelandterrazas.com
  4000 MacArthur Blvd.,                              CLEVELAND TERRAZAS PLLC
  East Tower, Suite 500                              4611 Bee Cave Road, Suite 306B
  Newport Beach, CA 92660                            Austin, TX 78746
  Telephone: (949) 502-2870                          Telephone: (512) 680-3257
  Facsimile: (949) 258-5081
                                                     Attorneys for Plaintiff SynKloud
  John Lord (Pro Hac Vice Application                Technologies, LLC
  forthcoming)
  jlord@onellp.com
  ONE LLP
  9301 Wilshire Blvd.,
  Penthouse Suite
  Beverly Hills, CA 90210
  Telephone: (310) 866-5157
  Facsimile: (310) 943-2085




                                                11
